     Case 2:21-cv-02581-FMO-AGR Document 16 Filed 07/21/21 Page 1 of 2 Page ID #:65



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10

11

12    PHILLIP WALKER, an individual,              Case No.: 2:21-cv-02581-FMO-AGR
13                 Plaintiff,                     Hon. Fernando M. Olguin
14        v.
15                                                ORDER FOR DISMISSAL WITH
      ALVARENGA INGLEWOOD, LLC, a                 PREJUDICE
16    California limited liability company; and
      Does 1-10,                                  Action Filed: March 15, 2021
17
                                                  Trial Date:   Not on Calendar
                   Defendants.
18

19

20

21

22

23

24

25

26

27

28
                                               1
                         [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
     Case 2:21-cv-02581-FMO-AGR Document 16 Filed 07/21/21 Page 2 of 2 Page ID #:66



 1          Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
 2    it, and being fully advised finds as follows:
 3          IT IS ORDERED THAT:
 4          Plaintiff Phillip Walker’s action against Defendant Alvarenga Inglewood, LLC is
 5    dismissed with prejudice. Each party will be responsible for its own fees and costs.
 6

 7
      Dated: July 21, 2021                                      /s/
 8                                                        Hon. Fernando M. Olguin
                                                          United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              2
                        [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
